DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed October 21, 2022. Claims 1 and 6 are amended, and claims 16-18 are newly added. Claims 11-15 remain withdrawn. Claims 1-10 and 16-18 are pending and addressed below.
Response to Arguments
Applicant's arguments filed October 21, 2022, directed to the priority and support of the newly amended claim language have been fully considered but they are not persuasive.
Applicant amends both claims 1 and 6 to include the limitations “wherein the displacement limit for each distal shift of the fluid column is limited to a specific volume of liquid that exits the distal end of the catheter before vacuum is reapplied thereby avoiding the thromboembolic material from being ejected further distally within the blood vessel.” Applicant indicates the limitation has support in the U.S. Provision Application 62/701,806. Examiner does not find support in the cited passages from 62/701,806 to support a claim of priority.
Applicant cites [0072] of 62/701,806 to provide support for a distal shit of the fluid column, and Examiner agrees that support for the distal shift in the fluid column is provided. [0005] in the background further describes prior art functioning “to pressurize the clot and eject it forcibly and uncontrollably out of the distal opening of the catheter”, and further states that “[s]uch action is dangerous to the patient for many reasons, the primary one being that forcibly and uncontrollably ejecting the clot may cause the clot to move further distally within the vessel in which it was originally lodged.” [0016] in the Summary of the Invention recites “[w]hen the controller is actuated, a positive amount of exit flow is created without possibility of overshooting.” Applicant indicates that the language in U.S. Provisional Application 62/701,806 “expressly discloses” the amended claim limitations.
Examiner does not find support for the claimed priority to U.S. Provisional Application 62/701,806. Specifically, there is no language directed to “avoiding the thromboembolic material from being ejected further distally within the blood vessel.” The language in the Background is directed to the dangers of ejecting lodged thromboembolic material such that it is ejected “further distally within the vessel in which it was originally lodged,” but the language is not directed at the present invention “avoiding the thromboembolic material from being ejected further distally within the blood vessel” as claimed. Furthermore, the Background language is directed at the shortcomings in the prior art, but is not necessarily indicative of the capabilities of the present invention. 62/701,806 provides support for ejecting the thromboembolic material without “overshooting,” but provides no further guidance of what defines overshooting. Thus, Examiner finds 62/701,806 lacks support for the amended limitations.
Applicant’s arguments with respect to the prior art as applied to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 6, the disclosure of the present application repeats the language discussed in the Response to Arguments section above in addressing prior to U.S. Provisional 62/701,086. For the same reasons that 62/701,086 fails to provide support for priority, the present application fails to provide support for the limitations, and the amended limitations in claims 1 and 6 are considered to introduce new matter.
Claims 2-5, 7-10, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as depending from claim 1 or claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 6, Applicant first claims the distal shift of the fluid column in a distal direction “slightly translates the thromboembolic material distally,” but later claims the distal shift of the fluid column is limited, “thereby avoiding the thromboembolic material from being ejected further distally within the blood vessel.” It is unclear the scope of the claim because Applicant is claiming the distal shift of the fluid column as both moving the thromboembolic material distally and “avoiding” movement of the thromboembolic material “from being ejected further distally within the blood vessel.” It is unclear how the same fluid column shift can result the thromboembolic material being moved distally and also result in avoidance of the thromboembolic material from moving distally. Applicant has not clearly defined the movement or lack thereof of the thromboembolic material in relation and response to the distal shift in the fluid column. It is noted that when the thromboembolic material is moved distally, it is when the catheter is located in the blood vessel to capture the thromboembolic material. Thus, any movement within the catheter is also a movement within the blood vessel. As currently claimed, the fluid column both causes the thromboembolic material to move distally within the blood vessel and also avoid moving the thromboembolic material further distally within the blood vessel. Therefore, the claim is considered indefinite.
Claims 2-5, 7-10, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as depending from claim 1 or claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WADE MILES/Primary Examiner, Art Unit 3771